Name: Commission Regulation (EC) NoÃ 1280/2006 of 28 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  plant product
 Date Published: nan

 29.8.2006 EN Official Journal of the European Union L 234/1 COMMISSION REGULATION (EC) No 1280/2006 of 28 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 28 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 87,3 068 147,1 999 117,2 0707 00 05 052 93,1 999 93,1 0709 90 70 052 78,7 999 78,7 0805 50 10 388 81,1 524 48,0 528 55,1 999 61,4 0806 10 10 052 89,4 220 99,0 624 139,0 999 109,1 0808 10 80 388 100,8 400 92,0 508 81,8 512 83,4 528 69,3 720 82,6 800 140,1 804 102,2 999 94,0 0808 20 50 052 122,8 388 92,2 999 107,5 0809 30 10, 0809 30 90 052 123,3 999 123,3 0809 40 05 052 82,7 098 45,7 624 149,1 999 92,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.